DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 8, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (Hereinafter Dougherty) US-PAT No. 8,755,555 in view of Davies GB 2562237.

Regarding claim 1, Dougherty teaches
An earphone device (Figs. 1 and 4A shows a set of headphones 1) configured to be used with a headset accessory (Fig. 4A shows a headband 2), comprising:
a first earphone unit (Figs. 3 and 4A show an earpiece 3); and

Dougherty does not explicitly teach that the cable including a splitter, wherein the splitter is electrically connected to each of an earphone plug and the first earphone unit, and the splitter has a jack.
	Davies teaches in Fig. 2 of a 4-core lead (i.e. cable) 30 including a Y-module (i.e. splitter) 32, the Y-module (i.e. splitter) 32is electrically connected to each of a jack (i.e. earphone plug) 36 and a left earphone (i.e. first earphone unit), and the Y-module (i.e. splitter) 32 has a MMCX socket (i.e. jack) 34.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earphone device, as taught by Dougherty with the cable including the splitter, as taught by Davies. The motivation is to use the splitter to allow the flexibility to operate multiple speaker devices at a time.

Regarding claim 2, the combination of Dougherty and Davies teach all the features with respect to claim 1 as outlined above. Davies teaches the splitter splits and outputs an audio signal inputted from the earphone plug to the first earphone unit and the jack (Fig. 2 and Pg. 3, Lines 27-Pg. 4, Line 2).

Regarding claim 3, the combination of Dougherty and Davies teach all the features with respect to claim 2 as outlined above. Dougherty teaches that a second earphone unit (Fig. 4A shows an earpiece 4), wherein the second earphone unit (i.e. earpiece 4) is plugged into the jack (Col. 4, Lines 22-23), and the second earphone unit (i.e. earpiece 4) has a through hole provided for insertion of the headset accessory (i.e. headband 2), such that the headset accessory (i.e. headband 2) is detachably connected to the second earphone unit (i.e. earpiece 4)…(Col. 3, Lines 35-36).

Regarding claim 4, the combination of Dougherty and Davies teach all the features with respect to claim 3 as outlined above. Dougherty teaches that the first earphone unit (i.e. earpiece 3) and the second earphone unit (i.e. earpiece 4) each include a base body (Fig. 4A shows an end cap 17), a speaker (Fig. 4A shows a speaker 19), and a connection part (Fig. 4A shows a middle portion 17b); wherein the speaker (i.e. speaker 19) is fixed at a side of the base body (i.e. end cap 17), the connection part (i.e. middle portion 17b) is formed between the base body (i.e. end cap 17) and the speaker (i.e. speaker 19), and the connection part (i.e. middle portion 17b) has the through hole (i.e. opening 16 and channel 61).

Regarding claim 8, the combination of Dougherty and Davies teach all the features with respect to claim 2 as outlined above. Dougherty teaches that the cable further includes an adjustment part (Fig. 3 shows an audio control unit 32) and a microphone (Fig. 3 shows a microphone 33), the adjustment part (i.e. audio control unit 32) is provided for controlling audio playing of the earphone device, and the microphone (i.e. microphone 33) is disposed in the adjustment part (i.e. audio control unit 32) as shown in Fig. 3.

Regarding claim 10, Dougherty teaches
A headphone device (Figs. 1 and 4A shows a set of headphones 1) comprising:
a headset accessory (Fig. 4A shows a headband 2), 
a first earphone unit (Figs. 3 and 4A show an earpiece 3); and
a cable (Fig. 3 shows a cable 30). Dougherty further teaches that the first earphone unit (i.e. earpiece 3) has a through hole (Fig. 4A shows an opening 16 and a channel 61) provided for insertion of the headset accessory (Col. 3, Lines 35-36), such that the headset accessory (i.e. headband 2) is detachably connected to the first earphone unit (i.e. earpiece 3)…(ABST, Lines 10-12).
Dougherty does not explicitly teach that the cable including a splitter, wherein the splitter is electrically connected to each of an earphone plug and the first earphone unit, and the splitter has a jack.
	Davies teaches in Fig. 2 of a 4-core lead (i.e. cable) 30 including a Y-module (i.e. splitter) 32, the Y-module (i.e. splitter) 32is electrically connected to each of a jack (i.e. earphone plug) 36 and a left earphone (i.e. first earphone unit), and the Y-module (i.e. splitter) 32 has a MMCX socket (i.e. jack) 34.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headphone device, as taught by Dougherty with the cable including the splitter, as taught by Davies. The motivation is to use the splitter to allow the flexibility to operate multiple speaker devices at a time.

Regarding claim 11, the combination of Dougherty and Davies teach all the features with respect to claim 10 as outlined above. Dougherty teaches that the headset accessory (i.e. headband 2) is configured to have a semi-circular shape as shown in Fig. 1, and a midpoint of the headset accessory (i.e. headband 2) when the headset accessory (i.e. headband 2) is worn on a head is spaced apart from each of two ends thereof by a same length (Col. 3, Lines 55-Col. 4, Lines 5).

Regarding claim 12, the combination of Dougherty and Davies teach all the features with respect to claim 10 as outlined above. Dougherty teaches that the headset accessory (i.e. headband 2) is configured to have a semi-circular shape as shown in Fig. 1, and a midpoint of the headset accessory when the headset accessory is worn on a head is spaced apart from each of two ends thereof by a different length; wherein one end of the headset accessory further includes a fitting part, and the fitting part increases a contact area of the headset accessory and the head when the headset accessory is worn on the head (Col. 3, Lines 55-Col. 4, Lines 15).

Regarding claim 13, the combination of Dougherty and Davies teach all the features with respect to claim 10 as outlined above. Davies teaches the splitter splits and outputs an audio signal inputted from the earphone plug to the first earphone unit and the jack (Fig. 2 and Pg. 3, Lines 27-Pg. 4, Line 2).

Regarding claim 14, the combination of Dougherty and Davies teach all the features with respect to claim 13 as outlined above. Dougherty teaches that a second earphone unit (Fig. 4A shows an earpiece 4), wherein the second earphone unit (i.e. earpiece 4) is plugged into the jack 

Regarding claim 15, the combination of Dougherty and Davies teach all the features with respect to claim 14 as outlined above. Dougherty teaches that the first earphone unit (i.e. earpiece 3) and the second earphone unit (i.e. earpiece 4) each include a base body (Fig. 4A shows an end cap 17), a speaker (Fig. 4A shows a speaker 19), and a connection part (Fig. 4A shows a middle portion 17b); wherein the speaker (i.e. speaker 19) is fixed at a side of the base body (i.e. end cap 17), the connection part (i.e. middle portion 17b) is formed between the base body (i.e. end cap 17) and the speaker (i.e. speaker 19), and the connection part (i.e. middle portion 17b) has the through hole (i.e. opening 16 and channel 61).

Regarding claim 19, the combination of Dougherty and Davies teach all the features with respect to claim 13 as outlined above. Dougherty teaches that the cable further includes an adjustment part (Fig. 3 shows an audio control unit 32) and a microphone (Fig. 3 shows a microphone 33), the adjustment part (i.e. audio control unit 32) is provided for controlling audio playing of the earphone device, and the microphone (i.e. microphone 33) is disposed in the adjustment part (i.e. audio control unit 32) as shown in Fig. 3.
Allowable Subject Matter
5.	Regarding claims 5, 9, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.